                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                              UNITED STATES DISTRICT COURT                                April 01, 2019
                               SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                   HOUSTON DIVISION

CALVIN EDWARD WEAVER,                             §
                                                  §
           Plaintiff,                             §
VS.                                               §   CIVIL ACTION NO. 4:18-CV-1652
                                                  §
BRYAN COLLIER, et al,                             §
                                                  §
           Defendants.                            §

                                              ORDER

          The plaintiff, state inmate Calvin Edward Weaver, has filed a pro se complaint under 42

U.S.C. § 1983, alleging violations of his civil rights and he has been granted leave to proceed in

forma pauperis. The plaintiff has now filed several motions requesting appointment of counsel,

most recently on March 25, 2019. (Doc. # 47). The plaintiff’s motion is denied for reasons set

forth briefly below.

          In his pending motion, the plaintiff requests counsel on the grounds that he is indigent,

incarcerated, and uneducated. A civil rights plaintiff has no automatic right to the appointment

of counsel. See Hulsey v. State of Texas, 929 F.2d 168, 172-73 (5th Cir. 1991) (citing Freeze v.

Griffith, 849 F.2d 172, 175 (5th Cir. 1988); Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982)).     The appointment of counsel is not required unless a case presents exceptional

circumstances. See Hulsey, 929 F.2d at 173 (citing Ulmer, 691 F.2d at 212-13). Indigent,

uneducated inmates are the norm, not exceptional. The plaintiff therefore does not allege or

show that exceptional circumstances warrant the appointment of counsel in this case.                If

appropriate, the Court will reconsider whether counsel is necessary on its own motion at a later

date.




1/2
      It is, therefore, ORDERED that plaintiff’s motion for appointment of counsel (Doc. #47)

is DENIED.

      The Clerk will provide a copy of this Order to the parties.

      It is so ORDERED.

      SIGNED on this 1st day of April, 2019.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




2/2
